Citation Nr: 1525477	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes, gout, fibromyalgia, brain tumor/hemangioma, right lower extremity disability, to include peripheral neuropathy, and left lower extremity disability, to include peripheral neuropathy, including as due to ingestion of contaminated water at Camp Lejeune.   
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1, 1972 to October 29, 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2014, a Board hearing was held before the undersigned; a transcript of the hearing is of record.   At the hearing and in an accompanying December 2004 statement, the Veteran withdrew claims for increase for right and left knee disability and claims for service connection for arthritis and for a spine condition.  Accordingly, these claims are not on appeal before the Board.   
 

FINDING OF FACT

The Veteran's diabetes, gout, fibromyalgia, brain tumor/hemangioma, right lower extremity disability and left lower extremity disability were not shown during service or for many years thereafter and are not shown to be related to service, including exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for diabetes, gout, fibromyalgia, brain tumor/hemangioma, right lower extremity disability and left lower extremity disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain listed, chronic disabilities, including diabetes, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has current gout, fibromyalgia, diabetes, brain tumor, right lower extremity disability and left lower extremity disability as a result of exposure to contaminated water at Fort Lejeune during service.  The evidence reasonably shows that the Veteran has the current disabilities of diabetes, gout, fibromyalgia, cavernous hemangioma (i.e. brain tumor) and bilateral lower extremity disability (i.e. peripheral neuropathy of both lower extremities and possibly lower extremity impairment secondary to current degenerative changes of the lumbar spine with spondylosis).  

In this regard, a July 2013 letter from a private treating physician affirmatively indicates that the Veteran has current diagnoses of diabetes, gout, fibromyalgia and cavernous hemangioma and VA treatment records essentially confirm these current diagnoses.  Also, both VA and private treatment records show diagnoses of diabetic peripheral neuropathy involving the lower extremities and lumbar spine degenerative changes with spondylosis affecting the lower extremities.  

The evidence also shows that the Veteran served at Camp Lejeune for the majority of his military service (i.e. from May 1973 well into 1976).  Thus, it is clear he may have been exposed to contaminated drinking water during this service.  See e.g Camp Lejeune: Past Water Contamination, VA Division of Public Health, found at http://www.publichealth.va.gov/exposures/camp-lejeune/ (indicating that service people stationed at Camp Lejeune from the 1950s to the 1980s were potentially exposed to drinking water contaminated with industrial solvents, benzene, and other chemicals).  

Concerning a potential manifestation of the claimed disabilities during service and/or a nexus between the current disabilities and service, the Veteran's service treatment records do not show any diagnoses of diabetes, gout, fibromyalgia, brain tumor, peripheral neuropathy, sciatic nerve impairment or other lower extremity disability aside from knee disability.   They also do not show any blood sugar problems.  The records do show that the Veteran's experienced bilateral knee and leg pain throughout service.  However, he underwent a medical board examination in relation to these problems in October 1976.  At this examination, he was diagnosed with chondromalacia patella of both knees and as a result, the Veteran was discharged from service.  No other diagnoses, such as gout, fibromyalgia, diabetes, peripheral neuropathy or sciatic nerve disability were rendered.   

Additionally, service connection for disability of both knees was subsequently granted, thus accounting for, and providing compensation for, the bilateral lower extremity pathology shown in service.   

Thus, in sum, diabetes, gout, fibromyalgia brain tumor/cavernous hemangioma, peripheral neuropathy and sciatic nerve impairment were not shown during service.  

Regarding post-service manifestations of the claimed disabilities, the medical evidence tends to indicate that the Veteran's diabetes was first diagnosed sometime in the late 1980s.  In this regard, at a December 2009 private diabetic eye examination, it was noted that the Veteran had been "diabetic for 20 years."  At a subsequent October 2013 VA medical visit, it was actually noted that the diabetes had been diagnosed only 10 years previously, with insulin use of less than one year.  Regardless, this medical evidence indicates that diabetes was not manifest until many years after service.  

Regarding gout, at a February 2005 private medical visit, the Veteran was noted to have a history of the disease and in November 2005, he was specifically diagnosed with gout.  However, at an earlier February 1999 private medical visit in relation to complaints of increasing right knee pain, it was noted that the Veteran had a history of right knee osteoarthritis.  A prior history of gout was not noted at that time.
 
Regarding, fibromyalgia, at the November 2005 private medical visit, the Veteran was noted to be experiencing arthralgias and myalgias and was diagnosed with myositis/possible fibromyalgia.  Additionally, at a January 2010 VA emergency room visit, the Veteran was evaluated for an apparent exacerbation of fibromyalgia and was also noted to have gout.  He reported a longstanding, 10 year history of treatment for fibromyalgia.   

Regarding the claimed brain tumor, the evidence indicates that the Veteran began experiencing chronic headaches, mostly frontal in nature, in 2005.  As a result, an MRI and arteriogram were performed.  On the basis of this testing, he was found to have a cavernous angioma and perhaps a venous angioma.  The condition has been noted to be predominantly asymptomatic with some possible small intermittent hemorrhages.  

Importantly, it has not been found to be cancerous.  

Regarding right and left lower extremity disability, the private medical records show a diagnosis of peripheral neuropathy in December 2009.  These records also show that the Veteran was noted to have lumbar pain radiating down both lower extremities in 2009 and that a January 2010 lumbar spine MRI showed degenerative changes with bilateral spondylosis at L5, mild canal stenosis and bilateral foraminal narrowing.  VA treatment records also subsequently show a diagnosis of diabetic neuropathy.  Additionally, in a January 2010 letter a private neurologist indicated that the Veteran had neuropathy, chronic in nature, likely due to his diabetes.  

In sum, the medical evidence of record tends to indicate that diabetes did not become manifest any earlier than the late 1980s; peripheral neuropathy, found to likely result from the diabetes, did not become manifest until sometime later; fibromyalgia did not become manifest until approximately 2000; gout did not become manifest until sometime in the 2000s and was not noted to be present in February 1999 when the Veteran was seen for the similar condition of arthritis; cavernous hemangioma did not become manifest until approximately 2005; and lower extremity impairment stemming from the Veteran's lumbar spine degenerative changes with spondylosis did not become manifest until approximately the mid to late 2000s.  

At the December 2014 Board hearing, the Veteran testified that he was first diagnosed with diabetes in 1975 and received Metformin at that time.  Then, post-service, he first received treatment in 1977 both from VA and from his private provider.   He also indicated that his gout began during service and interfered with his ability to run.  

Additionally, he asserted that in 1975 a physician found that he had symptoms consistent with a newly identified pain disorder called fibromyalgia, which clinicians were in the process of defining.   He was then actually diagnosed with the disorder in 2005.  Further, he reported that his bilateral sciatic nerve impairment dated back to 1975 but was diagnosed as arthritis at that time; that the problem simply continued after that point; and that he received his first post-service treatment for the disorder in 1977.  

However, on his initial claim for VA compensation received in February 2011, the Veteran specifically indicated that his diabetes, gout fibromyalgia and brain tumor all began in February 2005; that his peripheral neuropathy began in March 2010 and that his spinal problems began in April 2010.  Notably, the only disability that he reported as beginning in service was "arthritis."  

Also, in an earlier September 1984 claim for VA compensation, the Veteran claimed only service connection for "arthritis" and did not claim any other disabilities such as diabetes.  Additionally, as indicated above, the service treatment records are silent for any diagnoses of diabetes, gout, fibromyalgia (or other underlying pain disorder), peripheral neuropathy or sciatic nerve impairment.  They also do not show any blood sugar problems.  Instead, the Veteran was simply found to have a bilateral knee disability, which as mentioned above, is already subject to service connected compensation.   

Further, although the Veteran has asserted that one or more of his current claimed disabilities was initially diagnosed during service as arthritis (e.g. bilateral sciatic nerve impairment), as mentioned above, the only lower extremity disability diagnosed during service was bilateral chondromalacia patella of the knees.  (This disability was also characterized as mild early patellofemoral arthritis at a July 1976 orthopedic consultation).  Arthritis affecting other parts of the body or other forms of arthritis such as gout were not diagnosed.

In sum, the service treatment records do not support the manifestation of any of the current claimed disabilities during service; the Veteran's specific February 2011 VA claim for compensation indicates that these disabilities actually first became manifest at least 30 years after service; and the post-service medical evidence similarly supports manifestation of these disabilities many years after service (with diabetes dating back to approximately the late 1980s, fibromyalgia dating back to approximately 2000 and the other claimed disabilities manifesting later).  

Considering these factors together, the Board finds inaccurate the Veteran's more recent testimony that his current claimed disabilities (aside from brain tumor/angioma) began during service and that he received treatment for many of these disabilities soon after service.  

It is important for the Veteran to understand that it is many of his own prior statements that provide highly probative factual evidence against the Veteran's current recollections of events. 

Consequently, the weight of the evidence indicates that the claimed disabilities did not become manifest until many years after service, timing which does not tend to support a nexus between these disabilities and the Veteran's service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, there is no medical evidence of record that even suggests a relationship between the Veteran's current claimed disabilities and his military service.  The Veteran did appear to testify at the December 2014 Board hearing that some VA medical professionals had provided opinions that these disabilities are related to exposure to water contamination at Camp Lejeune.  However, he did not provide any names for these individuals or any approximate dates that such opinions were provided.  A detailed review of the treatment records does not support the Veteran's recollections.  Given this lack of specificity combined with the inaccuracy of the hearing testimony pertaining to onset of disability already found above, the Board also finds inaccurate this report of the past medical nexus opinions.  (The Board is not currently finding that the Veteran intentionally sought to mislead VA with this testimony, only that the evidence indicates that his memory may not be found accurate concerning such past medical opinions or medical history).

The Veteran has affirmatively asserted that his current disabilities have been caused by his military service, specifically exposure to contaminated water at Camp Lejeune.  However, as a layperson, without any demonstrated expertise concerning any potential relationship between exposure to such water contamination and his claimed disabilities (a potential relationship which the evidence shows cannot be based on continuity of symptomatology since service), the Veteran's assertions are not competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, the weight of the evidence is against a finding that the Veteran's current claimed disabilities became manifest in service or are otherwise related to service.  Accordingly, the preponderance of the evidence is against these claims and they must be denied.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Alemany, 9 Vet. App. 518 (1996).  The best evidence in this case (at some points even the Veteran's own statements and actions) provide highly probative evidence in this case.     

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO sent an adequate notice letter to the Veteran in January 2012.  No further notification is required.  

Also, 38 C.F.R. 3.103(c)(2) essentially requires that the VLJ who conducts a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki 23 Vet. App. 488 (2010).  During the December 2014 Board hearing, the Veterans Law Judge (VLJ) fully explained the issues on appeal and the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The VLJ and the representative asked questions regarding the timing and nature of the claimed disabilities on appeal, including questions pertaining to whether there might be any additional pertinent evidence not already associated with the record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless. 

VA has a duty to assist in the development of a claim, including assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, VA treatment records, private treatment records and Social Security Administration (SSA) records are all associated with the claims file.  At his December 2014 Board hearing, the Veteran did identify treatment for his current claimed disabilities in the mid-1970s from both VA and a private medical provider.  He also indicated that VA medical professionals had told him in the past that his current claimed disabilities were related to exposure to contaminated water at Camp Lejeune.  However, as explained in the analysis above, the Board does not find these assertions accurate.  Given this inaccuracy, VA does not have a duty to attempt to obtain alleged VA or private records pertaining to such treatment and opinions that simply do not exist.  See 38 C.F.R. § 3.159(d); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The record appears complete. 

In this regard, the Board also notes that at the December 2014 Board hearing, the VLJ ordered the record held open for an additional 60 days to allow the Veteran time to collect and submit any additional pertinent evidence and he was informed that he could request additional time if needed. 

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.  38 C.F.R. § 3.159(c)(4).  As explained in the analysis above, there is no accurate evidence of continuity of symptomatology since service in relation to the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is also no evidence that even suggests a medical nexus between the current disabilities and the Veteran's military service, including his exposure to Camp Lejeune water contamination therein.  McLendon, 20 Vet. App. 79 (2006).   Instead, the record contains only the Veteran's conclusory generalized lay statements and testimony that there is a relationship between his current disabilities and the Camp Lejeune contaminated water exposure, assertions which are unsupported by even speculative medical evidence.  The Veteran's own factual inaccuracies, his prior statements (at some points, the Veteran himself did not contend to VA that these problems were related to service), the service record, and the post-service medical records provides no basis to obtain a medical opinion in this case.  Thus the evidence does not meet the threshold of indicating that the current claimed disabilities may be associated with service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(C); McLendon, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Accordingly, a VA medical examination is not necessary in this case.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review has appropriately proceeded without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for diabetes, gout, fibromyalgia, brain tumor/hemangioma, right lower extremity disability, to include peripheral neuropathy, and left lower extremity disability, to include peripheral neuropathy, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


